Pfeifer, J.,
concurring.
{¶ 22} I would not rely on laches to decide this case. As I wrote in State ex rel. Ascani v. Stark Cty. Bd. Of Elections (1998), 83 Ohio St.3d 490, 495, 700 N.E.2d 1234, “[t]his court should adopt a less rigid standard regarding the application of laches in election cases where the relator is seeking to have an issue removed from the ballot.”
Manley Burke, L.P.A., Timothy M. Burke, and Daniel J. McCarthy, for relators.
Rachel A. Hutzel, Warren County Prosecuting Attorney, and Keith W. Anderson, Assistant Prosecuting Attorney, for respondent Warren County Board of Elections.
Langdon & Shafer, L.L.C., and David R. Langdon; Finney, Stagnaro, Saba & Klusmeier, and Christopher P. Finney, for respondents John Meyer and Citizens for Accountability and Results in Education.
{¶ 23} I would find in favor of the respondents on the merits. While from all appearances Mason has a school system that would be the envy of every schoolchild in the state, the constitution and statutes .of Ohio do not protect the Mason schools from voters who would make them less enviable.